Case 19-18585-MAM   Doc 382-2   Filed 12/21/20   Page 1 of 4




               Exhibit 2
                       Case 19-18585-MAM             Doc 382-2        Filed 12/21/20       Page 2 of 4


Samantha Powell (7663)

From:                               Caroline Catchpole Spradlin (7672)
Sent:                               Friday, December 4, 2020 10:40 AM
To:                                 'Dana Kaplan'
Cc:                                 Bret Feldman (7879); Caroline Catchpole Spradlin (7672)
Subject:                            RE: Meridian Marina Bankruptcy | Case no.: 19-18585-MAM | Objection to Claim No. 11


Dana,

We appreciate your revised settlement offer and we will present it to our client for their consideration. However, in the
meantime, as it appears you have confirmed that the representation that the parties have reached an agreement is not
correct, please withdraw the objection as it contains a confirmed misrepresentation.

We will get back to you once we have discussed with our clients.

Thank you,
Caroline


_____________________________
Caroline Catchpole Spradlin
Associate
Phelps Dunbar LLP
100 South Ashley Drive
Suite 2000
Tampa, FL 33602
Telephone: 813-222-7672
Fax: 813-472-7570
Email: caroline.spradlin@phelps.com




CONFIDENTIALITY NOTICE - This e-mail message, including any attachments, is private communication sent by a law
firm, Phelps Dunbar LLP, and may contain confidential, legally privileged information meant solely for the intended
recipient. If you are not the intended recipient, any use, distribution, or copying of this communication is strictly prohibited.
Please notify the sender immediately by replying to this message, then delete the e-mail and any attachments from your
system. Thank you.




From: Dana Kaplan
Sent: Thursday, December 3, 2020 5:59 PM
To: Caroline Catchpole Spradlin (7672)

                                                                1
                      Case 19-18585-MAM             Doc 382-2       Filed 12/21/20       Page 3 of 4
Cc: Bret Feldman (7879)
Subject: RE: Meridian Marina Bankruptcy | Case no.: 19-18585-MAM | Objection to Claim No. 11

Caroline

I spoke to my client about the matter. My client has given me authority to offer the sum of $38,000.00 in full and final
satisfaction of the claim. All allowed claims will be paid in full in this case upon the effective date or sooner. Please
advise if the foregoing is acceptable. If we cannot come to a resolution of the claim, the full amount of the claim will be
held in escrow until a trial on the claim is held by the court and the court rules on same.


Dana

Dana Kaplan, Esquire
Kelley, Fulton & Kaplan, P.L.
1665 Palm Beach Lakes Boulevard, Suite 1000 – The Forum
West Palm Beach, FL 33401
561-491-1200 x111
Please visit our website at: www.kelleylawoffice.com
Like us at Facebook
Follow us at Twitter
Link with us at LinkedIn

In response to the health crisis associated with COVID-19, Kelley, Fulton & Kaplan, P.L. has implemented a
strong business continuity plan and we are pleased to advise that all of our staff are presently working. We are
providing continuous client service and continued assistance to the legal community. Our office policies have
been modified to faciliate safe consultations and communications. We thank you for your understanding and
support during this unfortunate time and look forward to continuing our valued relationship.




"We offer creative solutions to difficult problems in the areas of bankruptcy, foreclosure, litigation and
business law"

This e-mail contains CONFIDENTIAL INFORMATION from KELLEY, FULTON & KAPLAN, P.L. and is intended for the
exclusive use of the person or entity whose e-mail address it is sent to ("recipient"). If you are not the recipient indicated
herein, please take notice that any disclosure, copying, use or distribution of any of the information contained herein is
strictly prohibited. If you are not the intended recipient, please contact us immediately at (561) 491-1200. THANK YOU.



From: Caroline Catchpole Spradlin (7672) <Caroline.Catchpole@phelps.com>
Sent: Wednesday, November 25, 2020 1:16 PM
To: Dana Kaplan <dana@kelleylawoffice.com>
Cc: Bret Feldman (7879) <Bret.Feldman@phelps.com>; Caroline Catchpole Spradlin (7672)
<Caroline.Catchpole@phelps.com>
Subject: Meridian Marina Bankruptcy | Case no.: 19-18585-MAM | Objection to Claim No. 11
Importance: High

                                                              2
                       Case 19-18585-MAM             Doc 382-2        Filed 12/21/20       Page 4 of 4
Ms. Kaplan,

Our firm represents Progressive Environmental Services Inc. with respect to its claims against Meridian Marina & Yacht
Club of Palm City, LLC. I am writing in regards to the objection to Progressive’s claim in the pending bankruptcy which was
filed on November 19, 2020. I have attached a copy of the objection which we received from our client this afternoon.
The objection represents that “the correct amount of this claim is $32,000.00 per agreement of the parties.” However,
while a proposal was made by counsel Robert Lewis for such a reduction, no agreement has been reached, and we do not
expect that our client will agree to the proposal. As a result, the objection is incorrect, and our claim stands as originally
stated. We respectfully ask that you withdraw the objection and correct this error, as there is no agreement to such a
reduction. We would appreciate confirmation from you once this has been corrected.

Please feel free to call me if you would like to discuss or have any questions regarding this matter. My cell number is 803-
617-8539, you are welcome to call me at your convenience. Thank you for your time and attention to this issue.

Best,
Caroline

_____________________________
Caroline Catchpole Spradlin
Associate
Phelps Dunbar LLP
100 South Ashley Drive
Suite 2000
Tampa, FL 33602
Telephone: 813-222-7672
Fax: 813-472-7570
Email: caroline.spradlin@phelps.com




CONFIDENTIALITY NOTICE - This e-mail message, including any attachments, is private communication sent by a law
firm, Phelps Dunbar LLP, and may contain confidential, legally privileged information meant solely for the intended
recipient. If you are not the intended recipient, any use, distribution, or copying of this communication is strictly prohibited.
Please notify the sender immediately by replying to this message, then delete the e-mail and any attachments from your
system. Thank you.




                                                                3
